Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2019, 09/11/2019, 06/05/2020, and 11/06/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 recites the limitation “wherein the executed instructions cause the network computing system to determine the capability of by sequentially transmitting…”. It appears that wither internal AV or third-party AV is missing between “of” and “by”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-10 recite a system (i.e. machine) and claims 11-19 recite a non-transitory computer readable medium (i.e. article of manufacture), and claim 20 recites a computer-implemented method (i.e. process). Therefore claims 1-20 fall within one of the four statutory categories of invention. 
Independent claims 1, 11, and 20 recite the limitations of coordinating an on-demand transport service; receiving transport requests from requesting users throughout the transport service region, each respective transport request from each requesting user indicating a pick-up location and a destination; determining a plurality of candidate transport providers to service the respective transport request, the plurality of candidate transport providers; determining a capability in servicing the respective transport request; and based at least in part on the capability, selecting a transport provider from the plurality of transport providers to service the respective transport request. The limitations are directed to managing and coordinating a vehicle ride-sharing platform, and correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. determining transport providers to service the request and determining the transport provider’s capability of service the requests. The claims further correspond to certain methods of organizing human activity (i.e. interactions between people), e.g. the requesting user coordinates a transport service between themselves and a transport provider. Therefore, the claims recite an abstract idea. 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of communication interface communicating with computing devices, processors, memory resources storing instructions, and that the on-demand transport service is utilized by internal AVs, third-party AVs, and human-driven 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, and linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-10 and 12-19 recite additional limitations and elements that are further directed to the abstract idea. Therefore, claims 2-10 and 12019 are also rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3, 6-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2017/0220966) in view of Hardee (2018/0293687).

Claim 1: Wang discloses: A network computing system comprising: 
a communication interface communicating with computing devices of requesting users and transport providers throughout a transport service region; (Wang ¶0321 disclosing the system receiving a service request and identifying the type of request (transport delivery, both) and identifying the pickup and drop-off locations; ¶0273 disclosing a computer device or computing device that allows the customer to request an on-demand service; the device having an interface (service provider/customer interface) allowing communication between the server application and service provider/customer)
one or more processors; (Wang ¶0286, ¶0287, ¶0289, ¶0291)
and one or more memory resources storing instructions that, when executed by the one or more processors, cause the network computing system to:  (Wang ¶0286, ¶0287, ¶0289, ¶0291)
receive, via the communication interface, transport requests from requesting users throughout the transport service region, each respective transport request from 

Wang in view of Hardee discloses: 
coordinate an on-demand transport service utilized by internal autonomous vehicles (AVs), third-party AVs, and human-driven vehicles; 
Wang discloses coordinating on-demand transport requests utilized by internal and third-party vehicles, as well as human driven vehicles (Wang ¶0097 and ¶0321 disclosing determining service providers on the favorites list to service the request (internal); ¶0321 further discloses that the system may identify another matching service provider (third-party) if no matching service providers on the customer’s list is available to service the request based on the filter conditions (which are the qualifications, restrictions, preferences (¶0066); Wang discloses human driven vehicles (see Fig. 10 A, 1012)), but does not explicitly disclose that the internal and third-party vehicles are autonomous vehicle. Hardee discloses this limitation: (Hardee ¶0013 discloses a ridesharing management server receiving requests from third-party ridesharing service for an autonomous vehicle and determining that the autonomous vehicle is available (capability) for the requested rideshare, the capability being determine on various 

determine a plurality of candidate transport providers to service the respective transport request, the plurality of candidate transport providers comprising at least one third-party AV; (Wang ¶0097 and ¶0321 disclosing determining service providers to service the request; ¶0321 further discloses that the system may identify another matching service provider (third-party) if no matching service providers on the customer’s list is available to service the request based on the filter conditions (which are the qualifications, restrictions, preferences (¶0066))
Regarding the third-party vehicles being AVs, see above relevant limitation and rationale to combine Hardee.
determine a capability of the at least one third-party AV in servicing the respective transport request;(Wang ¶0321 disclosing that the system may identify another matching service provider (third-party) if no matching service providers on the customer’s list is available (capability), and if they are available (capable of servicing the request) the customer has the option to choose the other service provider)
Regarding the third-party vehicles being AVs, see above relevant limitation and rationale to combine Hardee.
and based at least in part on the capability of the at least one third-party AV, select a transport provider from the plurality of transport providers to service the respective transport request. (Wang ¶0321 disclosing that the system may identify another matching service provider (third-party) if no matching service providers on the customer’s list is available (capability), and if they are available (capable of servicing the request) the customer has the option to choose the service provider; the system then dispatches the service provider)
Regarding the third-party vehicles being AVs, see above relevant limitation and rationale to combine Hardee.

Claims 11 and 20 are directed to a non-transitory computer readable medium, and a computer implemented method, respectively. Claims 11 and 20 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a system. Claims 11 and 20 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 11 recites:
(Claim 11) A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: (Wang ¶0286, ¶0287, ¶0289, ¶0291, claim 59)

Claim 2: The network computing system of claim 1, wherein the executed instructions cause the network computing system to determine the plurality of candidate transport providers based on at least one of distance to the pick-up location or an estimated time of arrival to the pick-up location. (Wang ¶0068, ¶0142, ¶0145 disclosing the customer may search or prefer transport providers within a certain distance from the pickup location or who can arrive at the pickup location within a certain amount of time)

Claim 12 is directed to a non-transitory computer readable medium. Claim 12 recites limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a system. Claim 12 is therefore rejected for the same reasons as set forth above for claim 2.

Claim 3: The network computing system of claim 1, wherein the executed instructions cause the network computing system to determine the capability of the at least one third-party AV by transmitting a capability query to the at least one Atty. Docket No.: UP-72831third-party AV and receiving a capability response from each of the at least one third-party AV. (Wang ¶0321dislosing the system identifying whether another matching (third-party) provider is available (capable of servicing the request according to the filtering conditions); the service provider may accept or reject the service requests from the customer at his or her discretion (capability response), ¶0080, ¶0085, also ¶0148)
Regarding the third-party vehicles being AVs, see above relevant limitation and rationale to combine Hardee.

Claim 13 is directed to a non-transitory computer readable medium. Claim 13 recites limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a system. Claim 13 is therefore rejected for the same reasons as set forth above for claim 2.

Claim 6: The network computing system of claim 1, wherein the executed instructions cause the network computing system to determine the capability of the at least one third-party AV by transmitting a capability query to a third-party system that manages the at least one third-party AV. (Wang disclosing the service requests (query) being transmitted to the service provider where they can submit a capability response (¶0080, ¶0085, ¶0148); the requests may be sent to providers that are capable of meeting the filtering conditions (¶0321, ¶0082, ¶0144); ¶0321 disclosing that the system may identify another matching service provider (third-party) if no matching service providers on the customer’s list is available (capability), and if they are available (capable of servicing the request))
Regarding the third-party vehicles being AVs, see above relevant limitation and rationale to combine Hardee.

Claim 16 is directed to a non-transitory computer readable medium. Claim 16 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a system. Claim 16 is therefore rejected for the same reasons as set forth above for claim 3.

Claim 7: The network computing system of claim 1, wherein the executed instructions further cause the network computing system to: 
receive, from one or more third-party systems that manage the third-party AVs, third-party information indicating general capabilities of the third-party AVs; wherein the executed instructions cause the network computing system to determine the capability of the at least one third-party AV based at least in part on the third-party information corresponding to the at least one third-party AV.  
Wang discloses receiving third-party information indicating capabilities of third-party vehicles and determining the capability of the at least one third-party vehicle based at least in part on the third-party information corresponding to the at least one third-party vehicle (Wang ¶0097 and ¶0321 disclosing determining service providers on the favorites list to service the request (internal); ¶0321 further discloses that the system may identify another matching service provider (third-party) if no matching service providers on the customer’s list is available to service the request based on the filter conditions (which are the qualifications, restrictions, preferences (¶0066); Wang discloses human driven vehicles (see Fig. 10 A, 1012)). Wang does not explicitly disclose receiving from one or more third-party systems that manage the third party AVs, information indicating general capabilities of the third-party AVs; wherein the executed instructions cause the network computing system to determine the capability of the at least one third-party AV based at least in part on the third-party information corresponding to the at least one third-party AV. Hardee discloses this limitation: (Hardee ¶0013 discloses a ridesharing management server receiving requests from third-party ridesharing service for an 

Claim 8: The network computing system of claim 1, wherein the executed instructions cause the network computing system to determine the capability of by sequentially transmitting a capability query to each internal AV and third-party AV of the plurality of candidate transport providers. (Wang ¶0321 disclosing the process cycling back to identifying another matching service provider if there is no acceptance; ¶0317 disclosing the process repeating until the service provider and customer both agree on the price of the service (a factor in the fileting conditions/capability to service the request) where upon the service provider is dispatched)
Regarding the third-party vehicles being AVs, see above relevant limitation and rationale to combine Hardee.

Claim 18 is directed to a non-transitory computer readable medium. Claim 18 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a system. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8.

Claim 9: The network computing system of claim 1, wherein the executed instructions further cause the network computing system to: determine a capability of each internal AV of the plurality of candidate transport providers;  Atty. Docket No.: UP-72832wherein the executed instructions cause the network computing system to further select the selected transport provider based the capability of each internal AV of the plurality of candidate transport providers. (Wang ¶0321 disclosing the system first identifying a matching regular service provider on the customer’s favorite’s list that matches the customer’s preferences or filtered conditions, etc.)
Regarding the third-party vehicles being AVs, see above relevant limitation and rationale to combine Hardee.

Claim 19 is directed to a non-transitory computer readable medium. Claim 19 recites limitations that are parallel in nature as those addressed above for claim 9, which is directed towards a system. Claim 19 is therefore rejected for the same reasons as set forth above for claim 9.

Claim 10: The network computing system of claim 9, wherein the executed instructions further cause the network computing system to: based on the capability of each internal AV 
Regarding the third-party vehicles being AVs, see above relevant limitation and rationale to combine Hardee.

Claim 17: The non-transitory computer readable medium of claim 11, wherein the executed instructions further cause the one or more processors to: 
receive, from one or more third-party systems that manage the third-party AVs, on-board routing information indicating routing capabilities of the third-party AVs; wherein the executed instructions cause the one or more processors to determine the capability of the at least one third-party AV based on the on-board routing information corresponding to the at least one third-party AV. 
Wang discloses receiving third-party information indicating capabilities of third-party vehicles and determining the capability of the at least one third-party vehicle based at least in part on the third-party information corresponding to the at least one third-party vehicle (Wang ¶0097 and ¶0321 disclosing determining service providers on the favorites list to service the request receiving from one or more third-party systems that manage the third party AVs, on-board routing information indicating routing capabilities of the third-party AVs; wherein the executed instructions cause the one or more processors to determine the capability of the at least one third-party AV based on the on-board routing information corresponding to the at least one third-party AV. Hardee discloses this limitation (Hardee ¶0013 discloses a ridesharing management server receiving requests from third-party ridesharing service for an autonomous vehicle and determining that the autonomous vehicle is available (capability) for the requested rideshare, the capability being determine on various factors such as the availability for a route identified in the rideshare request; see also ¶0026, ¶0029; ¶0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include receive, from one or more third-party systems that manage the third-party AVs, on-board routing information indicating routing capabilities of the third-party AVs; wherein the executed instructions cause the one or more processors to determine the capability of the at least one third-party AV based on the on-board routing information corresponding to the at least one third-party AV as taught by Hardee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wang in order to facilitate ridesharing (see ¶0003 of Hardee).

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2017/0220966) in view of Hardee (2018/0293687) further in view of Hill (2009/0216600).

Claim 4: The network computing system of claim 3, 
Wang discloses a capability response, but does not explicitly disclose that the capability response indicates an estimated time of completion for servicing the respective transport request. Hill discloses this limitation:
where the capability response indicates an estimated time of completion for servicing the respective transport request. (Hill ¶0074 disclosing the driver accepting the request (meaning the driver is capable of servicing the request according to preferences), see also Fig. 3; ¶0077 disclosing the confirmation message is transmitted to the driver and passenger and includes the agreed upon transaction including the delivery time (estimated time of completion to service the request))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Hardee to include that the capability response indicates a proposed route for servicing the respective transport request as taught by Hill. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wang in view of Hardee in order to provide a system to securely connect transport service requester with providers capable of providing the requested transport service including the pickup or delivery time (see ¶0010 of Hill).

Claim 14 is directed to a non-transitory computer readable medium. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a system. Claim 14 is therefore rejected for the same reasons as set forth above for claim 4.

Claim 5: The network computing system of claim 3, 
Wang discloses a capability response, but does not explicitly disclose that the capability response indicates an estimated time of completion for servicing the respective transport request. Hill discloses this limitation:
wherein the capability response indicates a proposed route for servicing the respective transport request. (Hill ¶0074 disclosing the driver accepting the request (meaning the driver is capable of servicing the request according to preferences), see also Fig. 3; ¶0077 disclosing the confirmation message is transmitted to the driver and passenger and includes the agreed upon transaction including the starting and ending point (route))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Hardee to include that the capability response indicates a proposed route for servicing the respective transport request as taught by Hill. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wang in view of Hardee in order to provide a system to securely connect transport service requester with providers capable of providing the requested transport service including the pickup or delivery time (see ¶0010 of Hill).

Claim 15 is directed to a non-transitory computer readable medium. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628            

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628